Walker, J.
The title of Jones, the appellee in this case, is unquestionably good. The supersedeas bond and appeal to the Supreme Court did not vacate his lien on the land owned by Hobson, within the county, at the time of the rendition of the judgment. Smith v. Kale, 32 Texas, 290, is a case in point with the one at bar.
A question has recently been presented before this court and very ably argued, in which it is contended on the one side that judgment liens do not attach to after-acquired property. My own opinion on this subject was not well settled until since the recent argument of the question at bar. The same question is raised in this case by appellant’s counsel, and we are now forced to the conclusion that the law is with the appellee, and that if Jones’ judgment was rendered before Hobson acquired the property in controversy, it nevertheless attached to this property, and would thereby give him a preferable lien.
The supposed errors in the proceedings under which the property was sold to Jones, we do not think can be urged against his title. Sheriffs who disobey the law of August 13th, 1870, may be liable in damages to an injured party. We have never held the Enabling Act unconstitutional. The acts of sheriffs de faoto cannot be questioned in this manner. Their official acts must be held good so long as they are suffered to remain in office, and until the office is vacated by a direct proceeding for that purpose. (See Aulanier v. The Governor, 1 Texas, 653.)
The judgment of the District Court is affirmed.
Affirmed.